82 ,CI'!CI ~02,05.<>

Mr. Mario Perez
TDCJ-CID #1534249
Connally Unit

899 FM 632

Kenedy, Texas 78119

Court of Criminal Appeals of Texas
Court Clerk

P.O. Box 12308

Capitol Station

Austin, Texas 78711

Re: Ex parte Mario Perez, No. WR-82,979-02 ; Ex parte Mario Perez, No.
WR-821979-O3; Ex parte Mario Perez, No. WB_32;979:Q£

 

 

Dear Court Clerk:

PleaSe file the enclosed Applicant'S Objections to Trial Court's Findings¢ofr
Fact and Conclusions of Law in the above Styled and numbered cauSeS.

Please notify me of any action taken by the Court on my Applications for Writ
of Habeas Corpus.

Thank you.

Respectfully Submitted/

Mario Perez, Pro §

1/'2-/5'

Date

. RECEWED’!
mimms cm:mm§m:.s

APR 06 2015

Abe| Acosta, Gaem

COURT OF CRIMINAL APPEALS OF TEXAS
AUSTIN/ TEXAS

EX P,ARTE*
- Tr.Ct.NOS. 2006-CR-5055B-W1; 2006-CR-
MARIO PEREZ, 5056B-Wl; 2006-CR-5057B-Wl

_ 4 .
TDCJ CID #15342 9' Tex.Crlm.App.Nos. WR-82,979=02; WR-

Applicant° 82,979-03; WR-82,979-O4

 

.APPLICANT'S OBJECTIONS TO TRIAL COURT'S`
FINDINGS OF FACT AND CONCLUSIONS OF LAW

 

Applications for Writ of HabeaS Corpus
Seeking Relief from Final Felony Convictions
399th District Court of Bexar County, Texas

Honorable Ray Olivarri

 

By:

Mario Perez, Pro Se
TDCJ-CID #1534249l
Connally Unit
899 FM 632
Kenedy, Texas 78119

I. INTRODUC.[‘ION

Applicant Mario Perez filed his Applications for Writ of Habeas Corpus
in March 2014, requesting relief from three aggravated robbery convictions.
The Trial Court entered orders designating issues to be resolved. §§§_Trial
Court's Order cn\ Application for Postconviction Writ, pp. l-2. The Trial Court,
ordered Mr. Perez's trial attorney Michael Machado to file written affidavits
in response to Mr. Perez's claim of ineffective assistance of counsel. l§;
After Mr. Machado filed the affidavits, the Trial Court entered its Findings
of Fact and Conclusions of Lawi' §§§ Trial Court's Order Dated March'l3, 2015.
Mr. Perez did not receive the Trial Court's Orders in the mail until March 26,
2015-three days after the deadline for filing objections to the Trial Court's
Orders under Texas Rule of Appellate Procedure 73.4(b)(2). Through no fault of
his own, Mr. Perez did not receive the Trial Court's Findings of Fact and
Conclusions of Law within the lO-day deadline for filing objections. The
Trial Court recommends that relief be denied. Mr. Perez reurges both of his
Grounds for relief and the facts stated in his Affidavit attached to his
Applications as Exhibit A. In an abundance of caution-and in the interest of
justice-¥Mr. Perez respectfully lodges the objections below in Section IV.

II. STATEMmTS OF FACTS

.Mr. Perez pleaded no contest to three counts of aggravated robbery on
July 30, 2908. l CR llO, 202, 204; On October 6, 2008, the Trial Court
sentenced him to 50 years imprisonment and a $2,500 fine for each count of
aggravated robbery. 3 RR 74. Before he entered the noecontest pleas and
during the months leading up to his punishment trial, Mr. Perez asked the
Trial Court several times to allow him an opportunity to terminate Mr. Machado's

employment and retain new counsel. 2 RR 7, 9-lO; l CR 197-98. The Trial Courti

'denied those requests. 2 RR 9-10; 1 cR 200.

Ctjectd:s UJTrial2013 WL 5872882

 

(Tex.Crim.App.ZOl3),

OBJECTION NO. 2: AN EVIDENTIARY HE.ARING IS NECESSARY SO THA'I‘ MR.

PEREZ CAN HAVE A FULL HEARING IN REGARD TO `HIS CONSTITUTIONAL RIGHT

'I'O COUNSEL OF HIS CHOICE AND TO EXPAND THE RECORD IN THIS MATTER.

When a habeas applicant alleges facts that if true might entitle him to
relief, the Trial Court should hold a hearing. .§ee Tex.Code. Crim.P. art.
ll.07 § 3(d). Here, the Trial Court did not hold a full hearing on the matter
of Mr. Perez's desire to fire his attorney. Mr. Perez has never had the
opportunity to have a hearing on his constitutional right to counsel of his
choice. Mr. Perez raises factual matters in dispute that need to be resolved
with an evidentiary hearing. Although counsel states on p. 2 of his Affidavit
that "Mr. Perez DID have a hearing on his desire to terminate me as his trial
counsel" and "[t]he hearing was done at the bench," no one testified on the
stand at that time. What's more is that the record does not state exactly
what occurred at the hearing that was recorded or the hearing that was not
recorded.

Counsel also states that "[t]here was never any conflict at any time
between me and Mr. Perez.", Affidavit of Michael M. Machado, p. l. But then in
the same breath he states that Mr. Perez "lashed out. He made verbal threats
against me in the presence of the court's bailiffs." _l§; Mr. Machado's own
version of the facts contradicts his own statement that there was no conflict.
Counsel's own version of the facts affirms that there was a conflict between
him and Mr. Perez.

Lastly, an evidentiary hearing would also determine whether counsel was

ineffective when he failed to call the conflict between him and Mr. Perez to

ijedjchs uofhjal Gamt‘sf§rdings446

 

F.3d 598, 6ll (5th Cir. 2006)5 Ascertaining whether a witness is telling the
truth-as yet an entirely unscientific'task+-demands an opportunity for the
factfinder to look the witness in the eye, observe his demeanor, note the
dryness of his brow, hear the inflections in his voice, and in general to

observe how he holds up in cross-examination. .See Mendiola v‘ Schomig, 224 F.

 

3d 589, 596 (7th,Cirt 2000). "Cold paper records supply none of this infor-
mation." l§;
v. coNcLUsIoNs

For these reasons, Applicant Mario Perez respectfully asks the Court to
lremand the case to the Trial Court with instructions to hold an evidentiary
hearing on Grounds l and 2 of his Applications and to enter findings of fact
and conclusions of law on Ground l and amended.findings of fact and conclusions
of law on Ground 2. The facts supporting Grounds l and 2 are so intertwined
that the Trial Court ought to amend its Findings of Fact and Conclusions of
Law on Ground 2 after further factual development. In the alternative,

Applicant Mario Perez respectfully asks the Court to enter any other order it

finds appropriate.

SUBMITTED and sUBsCRIBED on this the iad day of 42{2"[ , 2015.

Ctjecths Uoitial(rurt%s§inddr§ ofl§rt and(lrrdusdarscf LaJ-Rx¥zS

Respectfully submitted,

Mar§o Perez, Pr§§;e

TDCJ-CID #1534249
Connally Unit

899 FM 632

Kenedy, Texas 78119

DECLARATION

"I, Mario Perez, TDCJ-CID #1534249, presently incarcerated in
the Texas Department of Criminal Justice Correctional Institutions
Division at the Connally Unit in Karnes County, Texas on this the
22a/day of §ZML[ , 2015, declare under the penalty of perjury
under Chapt r 132 of the Texas Civil Practice and Remedies Code and
28 U.S.C. § 1746 that the statements in these Objections are true and
correct and at I placed these Objections in the prison mailbox on

this theZQ day of @r!-¢ , 2015."
W/%é
Ma 1 Perez o/

 

4 Ctjectkns ualrial Oant'sl§rddm§sofl§xt ami€tnchx§rrs ofIsw-Pege 6

CERTIFICATE OF SERVICE
I certify that I served opposing counsel with a true and correct Copy of
these Applicant's Objections to Trial Court's Findings of Fact and Conclusions
of Law by U.S. mail, postpaid and placed in the prison mailbox, on this the
~Z'LMiay of r,[ ,_2015, addressed to:
Bexar County Criminal District Attorney
Cadena-Reeves Justice Center

300 Dolorosa, Fifth Floor
San Antonio, Texas 78205-3030

Mario Perez §§

qucths‘h>lrialCbmiFsEiningscf`EII.aniOoxjusdJEsoflaw-pr'7